Title: To Thomas Jefferson from Robert Purviance, 18 June 1803
From: Purviance, Robert
To: Jefferson, Thomas


          
            Sir,
            Baltimore June 18th 1803
          
          Since I had the Honor to receive your note of the 14 Instant, enclosing a Letter for Mr. Lee, no opportunity by an American Vessel has offer’d for any Port in France, nor do I know of any will offer shortly. This being the case, I have taken the liberty to deliver it this day to Cap. Dalton Williams of the Ship Nancy belonging to this Port and bound for Corunna, to whom I have given particular directions to put it into the Post Office at that place (and if It was found necessary to pay Postage to do it) which I hope will meet your approbation
          I have the Honor to be with the greatest respect Sir, Your Mo Obedent & huml. Serv.
          
            Rt. Purviance
          
        